— Order, Supreme Court, New York County (C. Beauchamp Ciparick, J.), entered February 25, 1991, which denied plaintiffs motion for summary judgment in lieu of complaint, unanimously affirmed, with costs, only with respect to defendant Skydell. That part of the appeal *646involving the other defendants is stayed pending bankruptcy proceedings.
Plaintiffs motion for summary judgment pursuant to CPLR 3213 was properly denied for failure to provide sufficient time in the notice of motion for defendants to respond. (4 Weinstein-Korn-Miller, NY Civ Prac 3213.02; see also, Ross Bicycles v Citibank, 149 AD2d 330, 331.) Concur — Milonas, J. P., Ellerin, Kupferman, Asch and Kassal, JJ.